             Case 1:21-cr-00048-LY Document 196 Filed 04/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )     CRIMINAL NO.: A-21-CR-048(LY)
                                                   )
SHAWN MALMQUIST, (12)                              )


                                   MOTION FOR DETENTION

         COMES NOW the United States by and through its Assistant United States Attorney and
files this motion for pretrial detention under Title 18, United States Code, Section 3141, et seq.,
and would show the Court the following:

           1. The pending case involves:

     []          (A)    A crime of violence

     []          (B)    An offense for which the maximum sentence is life
                 imprisonment or death.

     [X]         (C)     An offense for which a maximum term of imprisonment of
                 ten years or more is prescribed in the Controlled Substances Act, the
                 Controlled Substances Import and Export Act or the Maritime
                 Drug Law Enforcement Act.

     []          (D)    A felony committed after the Defendant had been convicted
                 of two or more prior offenses described in Title 18, United States
                 Code, Section 3142(f)(l)(A)-(C) or comparable state or local
                 offense.

     []          (E)    A felony that involves a minor victim or that involves the
                 possession or use of a firearm or destructive device, or any other
                 dangerous weapon, or involves a failure to register under section
                 2250 of Title 18, United States Code.

     []          (F)    A serious risk that the Defendant will flee.

     []          (G)    A serious risk that the person will obstruct or attempt to
                 obstruct justice, or attempt to threaten, injure or intimidate a
                 prospective witness or juror.
           Case 1:21-cr-00048-LY Document 196 Filed 04/13/21 Page 2 of 2




   []           (H)     An offense committed by the Defendant while released
                pending trial or sentence, or while on probation or parole requiring
                an initial 10 day detention pursuant to 18 U.S.C. ' 3142(d).

   []           (I)     An offense committed by the above named defendant who is
                not a citizen of the United States or lawfully admitted for permanent
                residence requiring an initial 10 day detention under the provisions
                of 18 U.S.C. ' 3142(d).

         2. No condition or combination of conditions will:

   [X]    (A) Reasonably assure the appearance of the person as required.

   [X]    (B) Reasonably assure the safety of the community or any other person.

         The United States may advocate additional reasons for detention other than those indicated

above as the investigation proceeds and new information becomes available.

         Pursuant to 18 U.S.C. 3142 the United States moves that the detention hearing be continued

for three (3) days so that the United States can prepare for said hearing.

         WHEREFORE, PREMISES CONSIDERED, the Government requests that the Defendant

be held without bond.

                                                      Respectfully submitted,

                                                      ASHLEY C. HOFF
                                                      United States Attorney

                                                By:
                                                      /s/Daniel D. Guess
                                                      DANIEL D. GUESS
                                                      Assistant U.S. Attorney
                                                      903 San Jacinto, Suite 334
                                                      Austin, Texas 78701
                                                      A/C 512 916-5858
                                                      FAX 512 916-5854
                                                      Bar No. 00789328
